DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 2/11/2021.
Claims 1-20 are pending. Claims 1, 9 and 15 are independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/7/2019 and 12/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election of Species I in the reply filed on 2/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the term “about” in line 2 of the claim, which is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For example, one of ordinary skill in the art could not make a clear determination of whether or not a specific value/range reasonably constitutes as being in the claimed range in claim 14 without clear upper and lower limits defined for the term “about”.
Claim 16 recites the term “about” in line 2 of the claim, which is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For example, one of ordinary skill in the art could not make a clear determination of whether or not a specific value/range reasonably constitutes as being in the claimed range in claim 16 without clear upper and lower limits defined for the term “about”.
Claim 19 recites the term “about” in line 2 of the claim, which is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
For example, one of ordinary skill in the art could not make a clear determination of whether or not a specific value/range reasonably constitutes as being in the claimed range in claim 19 without clear upper and lower limits defined for the term “about”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0109487 A1, hereinafter “Kim”).
Regarding independent claim 1, Kim discloses a method comprising: 
depositing a copper layer (i.e., “second substrate... copper”- ¶0069) over a first substrate (i.e., “first substrate”- ¶0069) (¶0065); 
annealing the copper layer (i.e. “the step of heating”- ¶0074); 

removing the hBN film from the copper layer (¶¶0100-0105).
Regarding claim 4, Kim discloses wherein the annealing is performed with the copper layer facing down, since a bottom surface of the copper layer would face down, and with the first substrate being over an underside of the copper layer (¶¶0073-0074).
Regarding independent claim 15, Kim discloses a method comprising: 
depositing a first single-crystalline hexagonal boron nitride (hBN) film (i.e., “single crystalline h-BN template”- ¶0077) over a copper layer (i.e., “second substrate... copper”- ¶0069) (¶0077); 
forming a protection layer tape (i.e., “third substrate”- ¶0100) over and contacting the first single-crystalline hBN film (¶0100); 
performing an electrochemical delamination process to separate the first single- crystalline hBN film and the protection layer from the copper layer (¶¶0105-0106); 
adhering the first single-crystalline hBN film and the protection layer to a substrate (i.e., “fourth substrate”- ¶0103), with the first single-crystalline hBN film contacting the substrate; and 
removing the protection layer from the first single-crystalline hBN film (¶0103).
Regarding claim 20, Kim discloses wherein the first single-crystalline hBN film is a mono-layer hBN film (¶0075).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kim. 
Regarding claim 16, Kim does not expressly disclose wherein the copper layer has a thickness in a range between about 400 nm and about 600 nm.
However, it would have been obvious to form the thickness of the copper layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ishizone et al. (US 2006/0203398 A1, hereinafter “Ishizone”).
Regarding claim 3, Kim does not expressly disclose wherein the copper layer is deposited to have a (111) surface plane.
Ishizone discloses a copper layer having a (111) surface plane wherein another layer is deposited on the (111) surface plane (¶0108).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that wherein the copper layer is deposited to have a (111) surface plane as taught by Ishizone for the purpose of utilizing a suitable and well-known surface plane for a .
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim (US 2018/0197736 A1, hereinafter “Kim 736”).
Regarding claim 5, Kim discloses wherein the removing the hBN film from the copper layer (¶¶0100-0105) comprises: 
forming a thermal release tape (i.e., “third substrate... heat peeling tape”- ¶0100) over and contacting the hBN film (¶0100); and
separating the hBN film from the copper layer (¶0105).
Kim does not expressly disclose wherein the removing the hBN film from the copper layer further comprises forming a protection layer over and contacting the hBN film and forming the thermal release tape on the protection layer.
Figures 15A-15D of Kim 736 disclose a method for forming a hexagonal boron nitride (hBN) film 1530 (“h-BN layer”- ¶0103) comprising removing the hBN film 1530 from an underlying layer 150 (“graphene layer”- ¶0103) which comprises: 
forming a protection layer 1540 (“stressor layer”- ¶0103) over and contacting the hBN film 1530 (see Fig. 15B); 
forming a tape 1550 (“tape layer”- ¶ 0103) on the protection layer 1540 (see Fig. 15B); and 
separating the hBN film 1530 from the underlying layer 1520 (¶0103) (see Fig. 15C).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that 
Regarding claim 6, Kim discloses the method further comprising, after the hBN film is separated from the copper layer, adhering the hBN film to a second substrate (i.e., “fourth substrate”- ¶0103).
Regarding claim 8, Kim discloses wherein the hBN film is separated from the copper layer through electrochemical delamination (¶¶0105-0106).
Allowable Subject Matter
Claims 2, 7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the copper layer is deposited to have a polycrystalline structure, and after the annealing, the polycrystalline structure is converted into a single-crystalline structure”.
Regarding claim 7, the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: depositing or transferring a Transition 
Regarding claim 17 (which claim 18 depends from), the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the copper layer has a single-crystalline structure, with the first single-crystalline hBN film being deposited on a (111) surface of the copper layer”.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the annealing process is performed at a temperature in a range between about 500°C and about 1,100°C”.
Claims 9-10 and 12-13 are allowed.
Regarding independent claim 9, Kim discloses a method comprising: 
forming a copper layer (i.e., “second substrate... copper”- ¶0069) on a first substrate (i.e., “first substrate”- ¶0069) (¶0065); 
depositing a first single-crystalline hexagonal boron nitride (hBN) film (i.e., “single crystalline h-BN template”- ¶0077) over the copper layer (¶0077); and
transferring the first single-crystalline hBN film onto a second substrate (i.e., “fourth substrate”- ¶0103) (¶¶0100-0105).

Thus, regarding independent claim 9, the claim is allowed, because the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a single-crystalline copper layer” and “forming a Transition Metal Dichalcogenide (TMD) layer over the first single-crystalline hBN film; transferring a second single-crystalline hBN film over the TMD layer; and forming a transistor comprising the TMD layer as a channel”.
Claims 10, 12-13 are allowed as being dependent on allowed claim 9.
Claim 14 (which depends from allowed claim 9) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shi et al. (US 2011/0256386 A1), which discloses a method for forming a hexagonal boron nitride film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895